         Case 3:19-cv-00215-BD Document 15 Filed 05/29/20 Page 1 of 8



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

VIRGINIA DAVIDSON                                                                PLAINTIFF

V.                              NO. 3:19-CV-215-BD

ANDREW SAUL, Commissioner
Social Security Administration1                                            DEFENDANT


                                         ORDER

I.   Introduction:

      On September 18, 2017, Virginia Davidson applied for disability benefits, alleging

disability beginning on August 24, 2017. (Tr. at 10) Ms. Davidson’s claims were denied

initially and upon reconsideration. Id. After conducting a hearing, the Administrative

Law Judge (ALJ) denied Ms. Davidson’s application. (Tr. at 23) Ms. Davidson requested

that the Appeals Council review the ALJ’s decision, but that request was denied. (Tr. at

1) Therefore, the ALJ’s decision stands as the final decision of the Commissioner.

       Ms. Davidson filed this case seeking judicial review of the decision denying her

benefits.2 For the reasons stated below, the Court affirms the decision of the

Commissioner.




1
 On June 6, 2019, Andrew Saul became Commissioner of the Social Security
Administration. He is substituted, therefore, as the Defendant. FED. R. CIV. P. 25(d)
2
 The parties have consented in writing to the jurisdiction of a United States Magistrate
Judge.
          Case 3:19-cv-00215-BD Document 15 Filed 05/29/20 Page 2 of 8



II.   The Commissioner=s Decision:

       The ALJ found that Ms. Davidson had not engaged in substantial gainful activity

since the alleged onset date of August 24, 2017. (Tr. at 12) At step two of the five-step

analysis, the ALJ found that Ms. Davidson had the following severe impairments:

degenerative disc disease, obesity, depression, and bipolar disorder. Id.

       After finding that Ms. Davidson’s impairments did not meet or equal a listed

impairment (Tr. at 13), the ALJ determined that she had the residual functional capacity

(RFC) to perform work at the sedentary level, with some additional limitations: (1) she

could only occasionally stoop and crouch; (2) she could perform work where the

interpersonal contact is incidental to the work performed, incidental defined as

interpersonal contact requiring a limited degree of interaction such as meeting and

greeting the public, answering simple questions, accepting payment, and making change;

(3) she could perform tasks where the complexity can be learned by demonstration or

repetition within thirty days with few variables and little judgment; and (4) workplace

supervision required is simple direct, and concrete. (Tr. at 16).

       The ALJ found, based on Ms. Davidson’s RFC, that she was unable to perform

any past relevant work. (Tr. at 21) At step five, the ALJ relied on the testimony of a

Vocational Expert (VE) to find, based on Ms. Davidson’s age, education, work

experience and RFC, that jobs existed in significant numbers in the national economy that




                                              2
          Case 3:19-cv-00215-BD Document 15 Filed 05/29/20 Page 3 of 8



she could perform, including work as addressing clerk, document preparer, and wafer

breaker. (Tr. at 22) Thus, the ALJ held that Ms. Davidson was not disabled. Id.

III. Discussion:

       A. Standard of Review

       In this appeal, the Court must review the Commissioner’s decision for legal error

and assure that the decision is supported by substantial evidence on the record as a whole.

Brown v. Colvin, 825 F.3d 936, 939 (8th Cir. 2016) (citing Halverson v. Astrue, 600 F.3d

922, 929 (8th Cir. 2010)). Stated another way, the decision must rest on enough evidence

that “a reasonable mind would find it adequate to support [the] conclusion.” Halverson,

600 F.3d at 929. The Court will not reverse the decision, however, solely because there is

evidence to support a conclusion different from that reached by the Commissioner.

Pelkey v. Barnhart, 433 F.3d 575, 578 (8th Cir. 2006).

       B. Ms. Davidson’s Arguments on Appeal

       Ms. Davidson maintains that the evidence supporting the ALJ’s decision to deny

benefits is less than substantial. She asserts that the ALJ failed to give weight to any

medical opinions, that he should have further developed the record, that he erred at step

two, that the RFC was unsupported by the record, and that the ALJ failed to carry his

burden at step five.

       Ms. Davidson’s main medical problem was back and lower extremity pain.

Lumbar MRI showed mild-to-moderate conditions indicating degenerative disc disease.


                                              3
          Case 3:19-cv-00215-BD Document 15 Filed 05/29/20 Page 4 of 8



(Tr. at 342) Objective tests showing mild to moderate conditions do not support a finding

of disability. Masterson v. Barnhart, 363 F.3d 731, 738-39 (8th Cir. 2004). Ms. Davidson

tried medication, physical therapy, trigger point injections, steroid injections, and medial

nerve branch blocks. (Tr. at 264, 352-357, 368, 514, 528, 534) While she admitted that

medication, massage, and ice helped to relieve some pain, and she told her doctor that

nerve blocks reduced pain as well, she testified at the hearing that her pain was constant

and debilitating. (Tr. at 532, 561-562) The medical record does not support this

allegation.

       Ms. Davidson underwent lumbar fusion surgery in 2017. (Tr. at 386-389) The day

after surgery, she reported that she was completely pain free. (Tr. at 388-390)

Improvement in condition supports an ALJ’s finding that a claimant is not disabled. See

Lochner v. Sullivan, 968, F.2d 725, 728 (8th Cir. 1992).

       Two weeks after surgery, Ms. Davidson said she was very pleased, and that all of

her leg pain was gone. (Tr. at 448) In December 2017, the range of motion in her back

was “satisfactory to excellent,” and doctors urged her to continue conservative care. (Tr.

at 466)

       In January 2018, Ms. Davidson reported that she was still improving but had some

right lower extremity pain. (Tr. at 462-463) She declined steroid injections at that point.

Id. Her doctor recommended that she continue her home exercise program. Id. A




                                              4
          Case 3:19-cv-00215-BD Document 15 Filed 05/29/20 Page 5 of 8



physician’s recommendation to exercise suggests that a claimant has an increased

functional capacity. See Moore v. Astrue, 572 F.3d 520, 524 (8th Cir. 2009).

       In September 2018, Ms. Davidson said that her pain was better with medications.

(Tr. at 561-569) Throughout the period after surgery, she was treated with trigger point

injections and medial branch blocks; and she said both were successful. (Tr. at 528-534)

Impairments that are controllable or amenable to treatment do not support a finding of

total disability. Mittlestedt v. Apfel, 204 F.3d 847, 852 (8th Cir. 2000).

       Ms. Davidson also complained of neuropathy, but at the hearing, she denied

having diabetic neuropathy. (Tr. at 43) While she did have some lower leg pain, her

doctors routinely noted that she was ambulatory and in no acute distress. (Tr. at 300, 307,

324) A nerve conduction study showed no evidence of polyneuropathy. (Tr. at 345)

Moreover, Ms. Davidson admitted that she could prepare meals, do simple chores, shop

in stores, get her children off to meet the bus in the morning, take care of a pet, drive, and

attend some of her children’s activities. (Tr. at 43-47, 193-195) She also said that she

could watch television, visit with friends, talk on the phone, and shop on her computer.

(Tr. at 193-195) Such daily activities undermine her claims of disability. Shannon v.

Chater, 54 F.3d 484, 487 (8th Cir. 1995). Ms. Davidson has not come forward with any

reason why the ALJ should have found neuropathy to be a severe impairment at step two.

       While she did have a diagnosis of bladder incontinence, treatment for that

condition was conservative, and she did not require surgery or hospitalization. She said


                                              5
          Case 3:19-cv-00215-BD Document 15 Filed 05/29/20 Page 6 of 8



that her problems stopped when she stopped taking a certain medication and that her

frequent trips to the bathroom could be explained by how much water she drank. (Tr. at

46, 325-326) There was no error in excluding bladder incontinence from the list of severe

impairments.

       Ms. Davidson had some mild episodes of depression, but she sought out no

specialized psychiatric treatment and did not require hospitalization. Again, she was able

to perform daily activities that contradict her complaints of significant mental limitations.

       The ALJ indicated at step three that Ms. Davidson had moderate problems in

concentration, persistence, and pace. (Tr. at 14) Ms. Davidson argues that these

limitations should have been presented to the VE at the hearing. However, this Court has

held, following the Eighth Circuit’s guidance, that a well-tailored limitation to simple

jobs with direct supervision can account for step-three limitations in concentration,

persistence, and pace. Williams v. Saul, Case No. 2:18-00174-BD (E.D. Ark. Feb. 25,

2020); Brachtel v. Apfel, 132 F.3d 417 (8th Cir. 1997). Here, there are few medical

records documenting problems in these areas; there is no evidence of treatment for

mental issues; and Ms. Davison was able to perform a variety of activities requiring

mental acuity. In these circumstances, the ALJ was not required to specifically include

limits on concentration, persistence, and pace in the hypothetical posed to the VE. A

hypothetical need only include limitations supported by the evidence in the record as a




                                              6
          Case 3:19-cv-00215-BD Document 15 Filed 05/29/20 Page 7 of 8



whole. Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001). Accordingly, there was no error

at step five.

       Finally, while Ms. Davidson contends that the ALJ erred by failing to state the

weight he gave to the state-agency reviewing doctors’ opinions that Ms. Davidson could

perform light work, the ALJ did state that the opinions were reasonable based on the

medical evidence. (Tr. at 20) He wrote that he considered the opinions but decided to

assign a more restrictive RFC based on later-received evidence and on Ms. Davidson’s

subjective complaints. There is no requirement that an RFC finding be supported by a

specific medical opinion. See Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016).

       Finally, because the medical record showed improvement with surgery and

positive response to treatment for pain, as well as mild-to-moderate conditions, the ALJ

did not need to further develop the record.

IV. Conclusion:

       There is substantial evidence to support the Commissioner=s decision to deny

benefits. The ALJ properly weighed the opinion evidence, the record was fully

developed, and the ALJ did not err at step two or step five. The finding that Ms.

Davidson was not disabled within the meaning of the Social Security Act, therefore, must

be, and hereby is, AFFIRMED. The case is dismissed, with prejudice.




                                              7
  Case 3:19-cv-00215-BD Document 15 Filed 05/29/20 Page 8 of 8



IT IS SO ORDERED this 29th day of May, 2020.


                              ___________________________________
                              UNITED STATES MAGISTRATE JUDGE




                                 8
